268 S.E.2d 20 (1980)
47 N.C. App. 587
Virginia C. FISHER, Successor Trustee under the Will of Oliver D. Fisher; Annie Clee High Fisher, Widow; Robert L. Fisher and wife, Virginia H. Fisher; Randolph D. Fisher and wife, Virginia C. Fisher, Individually; Margaret F. Jones, Widow; Hazel F. Griffin and husband, George R. Griffin; Buck Fisher and wife, Doris L. Fisher; Carolyn F. Joyner and husband, G. Herman Joyner; Peggy F. Snipes and husband, Sidney B. Snipes; Billy Thorpe Fisher and wife, Evelyn T. Fisher; Katherine T. Fisher, Widow; Christopher B. Fisher, unmarried; and Kimberly B. Fisher, an unmarried minor; Lilly Ann Fisher, an unmarried minor; Amy L. Fisher, an unmarried minor, and Jenny K. Fisher, an unmarried minor, all of said minors acting herein as plaintiffs through Roy A. Cooper, Jr., their Guardian Ad Litem, appointed pursuant to Court Order; and Lottie F. Curtis, Widow; Robert E. Curtis, unmarried; Jimmy Curtis, unmarried; David Curtis, unmarried; Ruth F. Ladd and husband, Arthur N. Ladd; David L. Ladd and wife, Dixie F. Ladd; Todd E. Ladd, unmarried; Pamela Sue Ladd, unmarried; Joanne F. Young and husband, Gary Allen Young; Charlotte J. Strum and husband, Jack H. Strum; Jackie Gray Strum, unmarried; Lottie Geneva Strum, unmarried; Bobbie J. Wollett and husband, Theodore R. Wollett, Jr.; Theodore R. Wollett, III, unmarried; Margaret J. Harris and husband, Robert Lowell Harris; Oliver Daniel Griffin and wife, Virginia O. Griffin; Wayne Griffin and wife, Rita M. Griffin; William Clifton Griffin and wife, Marie B. Griffin; Robert Dewey Griffin and wife, Linda M. Griffin; Gwendolyn J. Dew and husband, Robert E. Dew; Tommy George Joyner and wife, Sue B. Joyner; Jerry Randolph Joyner and wife, Betty E. Joyner; Herman Steven Joyner and wife, Tam F. Joyner; Kathy J. Bennett and husband, James Lewis Bennett; Sandra S. Watson and husband, Jack Stevens Watson; and Jennifer S. Sowell and husband, James M. Sowell, Jr.,
v.
Jennifer Yvonne LADD; Twana Sue Wright; Gary Scott Young; Mary Esther Wollett; Jim Albert Harris; Monica Lee Harris; Cindy Griffin; Marvin Dean Griffin; Kelly Rene้ Griffin; Christopher Griffin; Donald Ray Daniel; Tammy Kaye Griffin; Timothy Craig Fisher; Tracy Lynn Dew; Melissa Carol Dew; Cindy Carol Joyner; Tommy George Joyner, Jr.; Shannon Rene้ Joyner; Jason Scott Joyner; Ashley Steven Joyner; Joshua Sidney Watson; Matthew James Watson; Hope Fisher; all unmarried minors, any Unborn Descendant of Oliver D. Fisher, including but not limited to any Child hereafter Born to or Adopted by Robert L. Fisher, Lottie F. Curtis, Robert E. Curtis, Jimmy Curtis, David Curtis, Randolph D. Fisher, Ruth F. Ladd, David L. Ladd, Todd E. Ladd, Pamela Sue Ladd, Jennifer Yvonne Ladd, Joanne F. Young, Twana Sue Wright, Gary Scott Young, Margaret F. Jones, Charlotte J. Strum, Jackie Gray Strum, Lottie Geneva Strum, Bobbie J. Wollett, Theodore R. Wollett, III, Mary Esther Wollett, Margaret J. Harris, Jim Albert Harris, Monica Lee Harris, Hazel F. Griffin, Oliver Daniel Griffin, Cindy Griffin, Marvin Dean Griffin, Wayne Griffin, Kelly Rene้ Griffin, Christopher Griffin, William Clifton Griffin, Tammy Kaye Griffin, Robert Dewey Griffin, Buck Fisher, Timothy Craig Fisher, Carolyn F. Joyner, Gwendolyn J. Dew, Tracy Lynn Dew, Melissa Carol Dew, Tommy George Joyner, Cindy Carol Joyner, Tommy George Joyner, Jr., Jerry Randolph Joyner, Shannon Rene้ Joyner, Herman Steven Joyner, Jason Scott Joyner, Ashley Steven Joyner, Kathy J. Bennett, Peggy F. Snipes, Sandra S. Watson, Joshua Sidney Watson, Matthew James Watson, Jennifer S. Sowell, Billy Thorpe Fisher, Hope Fisher, Christopher B. *21 Fisher, Amy L. Fisher, Kimberly B. Fisher, Jenny K. Fisher and Lilly Ann Fisher; any unknown Descendant of Oliver D. Fisher, including but not limited to any unknown Descendants of Robert L. Fisher, Lottie F. Curtis, Robert E. Curtis, Jimmy Curtis, David Curtis, Randolph D. Fisher, Ruth F. Ladd, David L. Ladd, Todd E. Ladd, Pamela Sue Ladd, Jennifer Yvonne Ladd, Joanne F. Young, Twana Sue Wright, Gary Scott Young, Margaret F. Jones, Charlotte J. Strum, Jackie Gray Strum, Lottie Geneva Strum, Bobbie J. Wollett, Theodore R. Wollett, III, Mary Esther Wollett, Margaret J. Harris, Jim Albert Harris, Monica Lee Harris, Hazel F. Griffin, Oliver Daniel Griffin, Cindy Griffin, Marvin Dean Griffin, Wayne Griffin, Kelly Rene้ Griffin, Christopher Griffin, William Clifton Griffin, Tammy Kaye Griffin, Robert Dewey Griffin, Buck Fisher, Timothy Craig Fisher, Carolyn F. Joyner, Gwendolyn J. Dew, Tracy Lynn Dew, Melissa Carol Dew, Tommy George Joyner, Cindy Carol Joyner, Tommy George Joyner, Jr., Jerry Randolph Joyner, Shannon Rene้ Joyner, Herman Steven Joyner, Jason Scott Joyner, Ashley Steven Joyner, Kathy J. Bennett, Peggy F. Snipes, Sandra S. Watson, Joshua Sidney Watson, Matthew James Watson, Jennifer S. Sowell, Billy Thorpe Fisher, Hope Fisher, Christopher B. Fisher, Amy L. Fisher, Kimberly B. Fisher, Jenny K. Fisher and Lilly Ann Fisher.
No. 797SC1104.
Court of Appeals of North Carolina.
July 15, 1980.
*23 Davenport & Fisher, by John E. Davenport, Nashville, for plaintiffs-appellees.
Ralph G. Willey, III, Spring Hope, Robert D. Kornegay, Jr. and John S. Williford, Jr., Rocky Mount, for Guardian Ad Litem defendants-appellants.
MORRIS, Chief Judge.
This appeal involves the principles of law relating to the termination of testamentary trusts prior to their natural expiration. Defendants assert as grounds for reversal of the trial court's ruling that the testamentary trust was improperly terminated in that there was given no consent by all parties having an interest in the trust, and that several parties did not have a vested interest in the trust which would enable them to give effective consent to early termination. In North Carolina, if all the beneficiaries of a trust consent and none of them is under incapacity, they can compel the termination of the trust, even though the period fixed by its terms has not expired. Solon Lodge v. Ionic Lodge, 247 N.C. 310, 101 S.E.2d 8 (1957); Wachovia Bank and Trust Co. v. Laws, 217 N.C. 171, 7 S.E.2d 470 (1940); Wachovia Bank and Trust Co. v. Sevier, 41 N.C.App. 762, 255 S.E.2d 636, cert. denied, 298 N.C. 304, 259 S.E.2d 305 (1979). See generally 76 Am. Jur.2d, Trusts งง 75, 76, 80 (1975).
We note at the outset that neither the validity of the Family Settlement Agreement nor the percentage amounts given to each party therein is before us for consideration. Defendants have not excepted to the findings of fact by the trial judge, and those findings are deemed conclusive on appeal. See Moss v. City of Winston-Salem, 254 N.C. 480, 119 S.E.2d 445 (1961). We are not, however, necessarily bound by the findings of fact which go to the nature of the interests held by the various beneficiaries. The nature of a trust beneficiary's interest is a question of law to be determined in light of the distributive provisions of the instrument itself.
The will of testator is utterly devoid of any language which would indicate that the testator intended that a child had to survive the life tenant in order to acquire an interest in the property. The testator's direction with respect to representation merely referred to the time the estate could be enjoyed in possession. It is clear that, under the will of Oliver D. Fisher, the wife and children took vested interests in the income and corpus of the trust estate, these interests being determined upon the death of the testator. Roberts v. Northwestern Bank, 271 N.C. 292, 156 S.E.2d 229 (1967); Pinnell v. Dowtin, 224 N.C. 493, 31 S.E.2d 467 (1944); Witty v. Witty, 184 N.C. 375, 114 S.E. 482 (1922). All these beneficiaries consented to the termination of the trust.
No other interests passed by the will, although testator provided for representation by the children of any of testator's children who predecease the life tenant. The children of the deceased son of testator, Georgie B. Fisher, share in the trust proceeds by this provision, and all have agreed to the termination of the trust.
*24 Where the beneficiaries under a will validly contract with other interested persons in regard to their respective interests in the estate, such agreement constitutes an effective compromise of their claims. Reynolds v. Reynolds, 208 N.C. 254, 180 S.E. 70 (1935). These agreements have long been favored by our courts. See Spencer v. McCleneghan, 202 N.C. 662, 163 S.E. 753 (1932).
We conclude and so hold that the judgment terminating the trust and ordering the sale of the trust property and subsequent division of the trust assets in accordance with the settlement agreement was fair and proper with respect to all the parties.
Affirmed.
PARKER and WELLS, JJ., concur.